Exhibit 3(ii)(b) ARTICLES OF CORRECTION OF AMENDED ARTICLES OF INCORPORATION OF BALL CORPORATION Name of Corporation: Ball Corporation, an Indiana corporation incorporated in Indiana on December19, 1922 (the “Corporation”). 1.The Articles of Correction are filed to correct the Amended Articles of Incorporation of Ball Corporation, filed in the Office of the Indiana Secretary of State on April29, 1985, as have subsequently been amended to the date hereof, including as amended by Articles of Amendment filed earlier on the date hereof (as amended, the “Amended Articles of Incorporation”). 2.These Articles of Correction are filed to correct incorrect statements. 3.Please find below the incorrect statements followed directly thereafter by the corrected statements. Incorrect Statement in ArticleIV: “ARTICLE IV Principal Office and Resident Agent The post-office address of the principal office of the Corporation is 345South High Street, Muncie, Indiana 47305; and the name and post-office address of its Resident Agent at the time of adoption of these Amended Articles is CT Corporation System, One North Capitol Avenue, Indianapolis, Indiana 46204.” Corrected Statement: “ARTICLE IV Principal Office and Registered Agent The address of the Corporation’s principal office and the address of the Corporation’s registered office and the name of its registered agent at that office in Indiana, as of the filing date of the Corporation’s last Biennial Report filed with the Indiana Secretary of State in accordance with Indiana Code Section23-1-53-3, are as set forth in such report.” Incorrect Statement in ArticleXI (as renumbered as a result of the Articles of Amendment filed earlier on the date hereof): “ARTICLE XI Names and Addresses of Directors The names and post-office addresses of the Corporation’s Board of Directors holding office at the time of adoption of these Amended Articles are as follows: - 1 - Name Number and Street City and State Howard M. Dean 3600 North River Road Franklin Park, Illinois John W. Fisher 345 South High Street Muncie, Indiana Richard M. Gillett One Vandenberg Center Grand Rapids, Michigan Henry C. Goodrich 1900 Fifth Avenue, North Birmingham, Alabama A. Malcolm McVie 3731 Bay Road, North Drive Indianapolis, Indiana Robert H. Mohlman 3860 East 79th Street Indianapolis, Indiana Alvin M. Owsley, Jr. 3000 One Shell Plaza Houston, Texas William L. Peterson 345 South High Street Muncie, Indiana Richard M. Ringoen 345 South High Street Muncie, Indiana Delbert C. Staley 400 Westchester Avenue White Plains, NewYork William P. Stiritz Checkerboard Square St.Louis, Missouri” Corrected Statement: “ARTICLE XI Names and Business Addresses of Directors The names and business addresses of the Corporation’s directors, as of the filing date of the Corporation’s last Biennial Report filed with the Indiana Secretary of State in accordance with Indiana Code Section23-1-53-3, are as set forth in such report.” Incorrect Statement in Article XII (as renumbered as a result of the Articles of Amendment filed earlier on the date hereof): “ARTICLE XII Names and Addresses of the Chairman of the Board, the President and Chief Executive Officer, and the Corporate Secretary The names and post-office addresses of the Corporation’s Chairman of the Board, the President and Chief Executive Officer, and the Corporate Secretary at the time of adoption of these Amended Articles are as follows: Name Number and Street City and State JohnW. Fisher, Chairman of the Board 345 South High Street Muncie, Indiana RichardM. Ringoen, President and Chief Executive Officer 345 South High Street Muncie, Indiana GeorgeA. Sissel, Corporate Secretary” 345 South High Street Muncie, Indiana - 2 - Corrected Statement: “ARTICLE XII Names and Business Addresses of the Secretary and the Highest Executive Officer of the Corporation The names and business addresses of the Corporation’s secretary and the Corporation’s highest executive officer, as of the filing date of the Corporation’s last Biennial Report filed with the Indiana Secretary of State in accordance with Indiana Code Section23-1-53-3, are as set forth in such report.” 4.The incorrect statements identified above are incorrect for the following reasons: ArticleIV of the Amended Articles of Incorporation contains an inaccurate statement as it identifies the Corporation’s principal office as the prior location in Muncie, Indiana and not the current location of the principal office at 10Longs Peak Dr., Broomfield, Colorado, 80021.The provision of the Amended Articles of Incorporation stating the location of the principal office dates back to the filing of amended articles of incorporation on April29, 1985 under the prior corporate statute.Under the current applicable provisions of the Indiana Business Corporation Law, the term “principal office” means the office (in or out of Indiana) so designated in the annual or biennial report where the principal executive offices of the corporation are located.IC23-1-20-19.Under IC23-1-53-3, the Corporation is required to deliver a biennial report to the Secretary of State setting forth the address of its principal office, as so defined, which the Corporation duly filed, identifying the current address of its principal office as noted above. The portions of ArticlesIV, XI (as renumbered as a result of the Articles of Amendment filed earlier on the date hereof) and XII (as renumbered as a result of the Articles of Amendment filed earlier on the date hereof) identifying the names and relevant addresses of the Corporation’s resident agent (the term “registered” agent now being used under the Indiana Business Corporation Law), directors and officers, respectively, are likewise stale and inaccurate.The introductory language to the Amended Articles of Incorporation, as amended, provides that “[t]he exact text of the entire Amended Articles of Incorporation of the Corporation, as amended (hereinafter referred to as the “Amended Articles”), is as follows: .”Notably, the definition of Amended Articles, as written, makes reference to subsequent text constituting the articles of incorporation, however that subsequent text was thereafter amended by several filed amendments.Therefore, the language within ArticlesIV, XI and XII referring to the “time of adoption of these Amended Articles” grammatically refers to certain provisions that were adopted at later dates, including the date of the last amendment of the Amended Articles of Incorporation.Thus, as of the date hereof, being the date of the last amendment to the Amended Articles of Incorporation, the information contained in ArticlesIV, XI and XII, as applicable, is incorrect. - 3 - The Corporation notes that it has on file with the Indiana Secretary of State (i)the correct address of the Corporation’s principal office and the address of the Corporation’s registered office and the name of its registered agent at that office in Indiana, (ii)correct names and business addresses of the Corporation’s directors and (iii)correct names and business addresses of the Corporation’s secretary and the Corporation’s highest executive officer.In addition, the Corporation has filed with the U.S. Securities & Exchange Commission various periodic and other reports required by the Securities and Exchange Act of 1934, as amended, and the rules and regulations thereunder, which identify, as applicable, the address of the Corporation’s principal executive office and the names of its then-current directors and officers. [Signature Page Follows] - 4 - IN WITNESS WHEREOF, the undersigned, being a duly authorized officer acting for and on behalf of Ball Corporation, verifies and affirms, subject to the penalties of perjury, that the facts contained herein are true and has caused these Articles of Correction to be executed. Dated this 26th day of June, 2015. Ball Corporation, an Indiana corporation By: /s/ Charles E. Baker Printed: Charles E. Baker Title: Vice President I\5339513.5 - 5 -
